Citation Nr: 1010446	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for service 
connected diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

In June 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that 
he wished to withdraw his claim for an initial rating in 
excess of 20 percent for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met with respect to the claim for an 
initial rating in excess of 20 percent for diabetes mellitus.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  The Veteran 
submitted a written statement, dated in June 2009, reflecting 
that he wanted to withdraw any issues remaining on appeal 
before the Board.  As a result, there remain no allegations 
of errors of fact or law for appellate consideration, and the 
Board does not have jurisdiction to review the appeal.  The 
appeal is dismissed.


ORDER

The appeal for an initial rating in excess of 20 percent for 
diabetes mellitus is dismissed.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


